Exhibit 10.2

GUARANTY

THIS GUARANTY (this "Guaranty"), made and entered into this ___ day of March,
2016, by PFSWeb, Inc., a Delaware corporation (hereinafter referred to as
"Guarantor") in favor of Stateline J, LLC, a Delaware limited liability company
(hereinafter called "Landlord") and any subsequent owner or holder of the Lease
(as hereinafter defined).

R E C I T A L S :

Landlord has entered into an Industrial Lease Agreement ("Lease") with Priority
Fulfillment Services, Inc., a Delaware corporation ("Tenant"), in which
Guarantor has a direct or indirect financial interest or affiliation, which
Lease was executed by Tenant on or about the date hereof, and provides for the
leasing to Tenant of space in a building located at 1620 Stateline Road,
Southaven, Mississippi; and

Landlord will not enter into the Lease unless Guarantor guarantees the
obligations of Tenant under the Lease as set forth herein; and

Guarantor derives benefits from the Lease to Tenant.

NOW THEREFORE, as a material inducement to Landlord to enter into the Lease with
Tenant, and for other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged and confessed, Guarantor
does hereby, irrevocably and unconditionally, warrant and represent unto and
covenant and agree with Landlord as follows:

1.Guaranty - Guarantor hereby unconditionally guarantees the full, faithful and
punctual payment of all rent, additional rent and other amounts due to Landlord
under the Lease by Tenant and the full, faithful and punctual performance by
Tenant of all the terms, provisions and conditions of the Lease, together with
interest or late charges on all of the foregoing as provided in the Lease and
all other costs and expenses of collection (all of the foregoing sometimes
hereinafter referred to as the "Obligations").

2.No Discharge - This Guaranty by Guarantor shall continue for the benefit of
Landlord notwithstanding (a) any extension, modification, amendment or
alteration of the Lease entered into by Tenant, (b) any assignment of the Lease,
with or without the consent of Landlord, (c) any bankruptcy, reorganization, or
insolvency of Tenant or any successor or assignee thereof, or (d) any release,
extension or modification of the liability of Tenant or any other party liable
under the Lease or any other guaranty of the Lease.  This Guaranty shall in all
respects be a continuing, absolute and unconditional guaranty of payment and
performance and shall remain in full force and effect notwithstanding, without
limitation, the death or incompetency of Guarantor or Tenant, or any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Guarantor or Tenant or by any
defense which Tenant may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.



--------------------------------------------------------------------------------

3.Primarily Liable - This Guaranty is a guaranty of payment and not of
collection.  The liability of Guarantor under this Guaranty shall be joint and
several and primary and direct and in addition to any right of action which
shall accrue to Landlord under the Lease.  Landlord shall have the right, at its
option, to proceed against Guarantor (or any one or more parties constituting
Guarantor) without having commenced any action, or having obtained any judgment,
against Tenant or any other party liable under the Lease or any other guaranty
of the Lease.

4.Default - In the event of a default by Tenant under the Lease, Landlord shall
have the right to enforce its rights, powers and remedies under the Lease, any
other guaranty of the Lease, and under this Guaranty and all rights, powers and
remedies available to Landlord shall be non-exclusive and cumulative of all
other rights, powers and remedies under the Lease, any other guaranty of the
Lease or under this Guaranty or by law or in equity.  The obligations of
Guarantor hereunder are independent of the obligations of Tenant or any other
guarantor, and Landlord may proceed directly to enforce all rights under this
Guaranty without proceeding against or joining Tenant, any other guarantor or
any other person or entity.  Until all of the Obligations have been performed
and paid in full, Guarantor shall have no right of subrogation to Landlord, and
Guarantor hereby waives any rights to enforce any remedy which Landlord may have
against Tenant.

5.Waivers - Guarantor expressly waives and agrees not to assert or take
advantage of:  (a) the defense of the statute of limitations in any action
hereunder or in any action for collection of the Obligations, (b) any defense
that may arise by reason of the failure of the Landlord to file or enforce a
claim against Guarantor or Tenant in bankruptcy or in any other proceeding,
(c) any defense based on the failure of Landlord to give notice to Guarantor of
the creation, existence or incurring of any new obligations or on the action or
non-action of any person or entity in connection with the Obligations, (d) any
duty on the part of Landlord to disclose to Guarantor any facts it may know or
may hereafter acquire regarding Tenant, (e) any defense based on lack of
diligence on the part of Landlord in the collection of any and all of the
Obligations, or (f) any demand for payment, presentment, notice of protest or
dishonor, notice of acceptance of this Guaranty and any and all other notices or
demands to which Guarantor might otherwise be entitled by law.

6.Subordination; Waiver of Subrogation; Preference and Fraudulent Transfer
Indemnity.  After a default under the Lease, any indebtedness (including,
without limitation, interest obligations but excluding trade receivables and
trade payables accruing in the ordinary course of business for fair value) of
Tenant to Guarantor now or hereafter existing shall be deferred, postponed and
subordinated to the Obligations.  Subject to the limitation on survival
hereinafter set forth, Guarantor hereby unconditionally and irrevocably agrees
that (a) Guarantor will not at any time assert against Tenant (or Tenant's
estate in the event Tenant becomes bankrupt or becomes the subject of any case
or proceeding under the bankruptcy laws of the United States of America) any
right or claim to indemnification, reimbursement, contribution or payment for or
with respect to any and all amounts Guarantor may pay or be obligated to pay
Landlord, including, without limitation, any and all Obligations which Guarantor
may perform, satisfy or discharge, under or with respect to this Guaranty; (b)
Guarantor waives and releases all such rights and claims and any other rights
and claims to indemnification, reimbursement, contribution

- 2 -



--------------------------------------------------------------------------------

or payment which Guarantor, or any of them, may have now or at any time against
Tenant (or Tenant's estate in the event Tenant becomes bankrupt or becomes the
subject of any case or proceeding under any bankruptcy laws); (c) Guarantor
shall have no right of subrogation, and Guarantor waives any right to enforce
any remedy which Landlord now has or may hereafter have against Tenant; (d)
Guarantor waives any benefit of, and any right to participate in, any security
now or hereafter held by Landlord; and (e) Guarantor waives any defense based
upon an election of remedies by Landlord which destroys or otherwise impairs any
subrogation rights of Guarantor or the right of Guarantor to proceed against
Tenant for reimbursement.  The waivers hereunder shall continue and survive only
until the ninety first (91st) day after the Obligations are satisfied in full,
provided Tenant has not filed a petition or had a petition filed against it
under any present or future section or chapter of the United States Bankruptcy
Code during the ninety (90) day period following the date on which the
Obligations are so satisfied in full (in which event the same shall survive
without limitation).  Guarantor further hereby unconditionally and irrevocably
agrees and guarantees (on a joint and several basis) to make full and prompt
payment to Landlord of any of the Obligations or other sums paid to Landlord
pursuant to the Lease which Landlord is subsequently ordered or required to pay
or disgorge on the grounds that such payments constituted an avoidable
preference or a fraudulent transfer under applicable bankruptcy, insolvency or
fraudulent transfer laws; and Guarantor shall fully and promptly indemnify
Landlord for all costs (including, without limitation, attorney's fees) incurred
by Landlord in defense of such claims of avoidable preference or fraudulent
transfer.

7.Choice of Law - This Guaranty is to be performed in the State of Mississippi
and shall be governed by and construed in accordance with the laws of the State
of Mississippi, without regard to its conflicts laws or choice of law rules.

8.Time of Essence - Time is of the essence of this Guaranty.

9.Notices - Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by hand, or by nationally-recognized overnight express delivery
service, by U. S. registered or certified mail, return receipt requested,
postage prepaid to the addresses set out below or at such other addresses as are
specified by written notice delivered in accordance herewith:

 

Landlord:

Stateline J, LLC

 

c/o IDI Gazeley

 

1100 Peachtree Street, Suite 1000

 

Atlanta, Georgia  30309

 

Attn:  Director – Lease Administration

 

 

Guarantor:

PFSWeb, Inc.

 

505 Millennium Dr.

 

Allen, TX  75013

 

Attn:  Chief Financial Officer

- 3 -



--------------------------------------------------------------------------------

Any notice or other communication mailed as hereinabove provided shall be deemed
effectively given (a) on the date of delivery, if delivered by hand; or (b) on
the date mailed if sent by overnight express delivery or if sent by U.S.
mail.  Such notices shall be deemed received (a) on the date of delivery, if
delivered by hand or overnight express delivery service; or (b) on the date
indicated on the return receipt if mailed.  If any notice mailed is properly
addressed but returned for any reason, such notice shall be deemed to be
effective notice and to be given on the date of mailing.

10.Authority -  Guarantor is authorized by all required corporate or partnership
action to enter into this Guaranty and the individual(s) signing this Guaranty
on behalf of Guarantor are each authorized to bind Guarantor to its terms.

11.Successors and Assigns - This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their heirs, legal representatives, successors
and assigns.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed under seal and delivered this
Guaranty to Landlord on the date and year above first written.

 

GUARANTOR:

 

PFSWeb, Inc., a Delaware corporation

 

 

By:

 

Name:

 

Title:

 

 

 

Attest:

 

Name:

 

Title:

 

 

 

[CORPORATE SEAL]

 

- 5 -

